Title: To George Washington from Henry Knox, 18 February 1792
From: Knox, Henry
To: Washington, George



Sir
[Philadelphia, 18 February 1792]

I propose to send a duplicate of McGillivrays letter to Seagrove, and conform his instructions thereto.
I submit you a motions of Colo. Guns. The division to day was 15 for inserting the additional regiments to 13 against it. Colo. Burr, voted for it under some restrictions. The bill is recommitted to Mr Elsworth Mr Read[,] Hawkins, Mr Burr, and Mr Gun.
The object of the amendment is not apparent. It has the semblance of forming a corps for some particular Character, and it reduces the troops already too few one complete battalion. I am Sir most respectfully Your humble servt

H. Knox

